COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                       NOS.
2-07-367-CV
       2-07-369-CV
 
CLYDENE
CARTER                                                               APPELLANT
                                                   V.
 
SOUTHWESTERN
BELL YELLOW PAGES, INC.                             APPELLEE
 
 
----------
FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------




We have considered the AJoint Motion To Dismiss@ filed by appellant Clydene Carter and appellee Southwestern Bell
Yellow Pages, Inc.  Because the parties
have settled all matters in the appeal, it is the court=s opinion that the motion should be granted.  We therefore set aside the trial court=s judgment without regard to the merits and remand the case to the
trial court for rendition of judgment consistent with the parties= settlement agreement.  See
TEX. R. APP. P. 42.1(a)(2)(B).
Costs of this appeal shall be taxed against the appellant, for which
let execution issue.
PER CURIAM
 
PANEL D: 
MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DELIVERED:  January 17, 2008




[1]See Tex. R. App. P. 47.4.